Citation Nr: 1215991	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  11-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for residuals of injury to the left shin.

2.  Entitlement to service connection for left hip injury.

3.  Entitlement to service connection for low back injury.

4.  Entitlement to service connection for traumatic brain injury.

5.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In September 2011, the Veteran requested a hearing before the Board sitting at the RO.  In November 2011, the Veteran submitted a statement indicating that he wished to withdraw his request for a hearing.  

In March 2012, and again in April 2012, the Veteran submitted statements requesting that he be granted an in person hearing before the Board.  These requests were timely filed within 90 days from the RO's notification of certification of the appeal.  See 38 C.F.R. § 20.1304(a).


Accordingly, the case is remanded for the following action:  

The RO must place the Veteran's name on the docket for a Travel Board hearing at the RO before the Board, according to the date of his request for such a hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



